Opinions of the United
2007 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


4-5-2007

Catanzaro v. Jones
Precedential or Non-Precedential: Non-Precedential

Docket No. 06-4011




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2007

Recommended Citation
"Catanzaro v. Jones" (2007). 2007 Decisions. Paper 1340.
http://digitalcommons.law.villanova.edu/thirdcircuit_2007/1340


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2007 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
DLD-146                                                      NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                               ________________

                                     No. 06-4011
                                  ________________

                            ANTHONY P. CATANZARO,

                                                      Appellant

                                           v.

              JUDGE JOHN E. JONES; JUDGE CHESTER T. HARHUT;
              JUDGE JOHN S. COTTONE; COURT ADMINISTRATOR
                    WILLIAM J. MURRAY; BRIAN J. CALI;
                   PAUL SOTAK; JOSEPHINE CATANZARO
                              ________________

                    On Appeal From the United States District Court
                        For the Middle District of Pennsylvania
                           (M.D. PA. Civ. No. 05-cv-01909)
                       District Judge: Honorable Robert F. Kelly
                                   ________________

 Submitted For Possible Summary Action Under Third Circuit LAR 27.4 and I.O.P. 10.6
                                  March 8, 2007

                Before: BARRY, AMBRO and FISHER, Circuit Judges

                                 (Filed: April 5, 2007)
                                  ________________

                                      OPINION
                                  ________________

PER CURIAM

      Anthony P. Catanzaro appeals pro se from an order of the United States District

Court for the Middle District of Pennsylvania dismissing his § 1983 complaint alleging
violations of his constitutional rights in divorce proceedings and a prior civil rights action.

       In September 2005, Catanzaro filed a § 1983 complaint, asserting that the

defendants conspired to violate his rights to due process, meaningful access to the courts,

and equal protection by effecting the dismissal of his federal civil rights action in

Catanzaro v. County of Lackawanna, et al., Civ. A. No. 01-01865 (M.D. Pa., Nov. 1,

2002). He alleges that Judges Cottone and Murray, Special Divorce Master Sotak,

Catanzaros’ ex-wife, Josephine, and her attorney, Brian Cali, “were believed to be”

members of a plan or agreement between Judges Harhut and Jones to deny Catanzaro’s

Constitutional rights. He claims that Judge Jones evidenced his prejudice against

Catanzaro in Civ. A. No. 01-01865 by referring to him in various interlocutory orders as a

“disgruntled divorce litigant.” According to Catanzaro’s allegations, Judge Jones

declined to disqualify himself and proceeded to deny all of Catanzaro’s motions and grant

the defendants’ motions, including their Rule 12(b)(6) dismissal motions. He claims that

Judge Harhut conspired with Judge Jones by encouraging Judge Jones to deny Catanzaro

due process, access to the courts, and equal protection, in the federal civil rights action,

just as Judge Harhut did in Catanzaro’s divorce proceedings in 1997. He also alleged that

the state defendants conspired in ordering the execution of a temporary Protection from

Abuse Act order against him. He seeks damages and counsel fees.

       After the defendants filed Rule 12(b)(6) motions to dismiss, Catanzaro filed a

motion to amend his complaint, which the District Court granted in May 2006, ordering

that Catanzaro file the amended complaint within fifteen days. The District Court denied

                                              2
Catanzaro’s requests to extend the time for filing an amended complaint.1 On August 7,

2006, the District Court granted the defendants’ Rule 12 dismissal motions.

       The District Court held that the Complaint was barred by the applicable two-year

statute of limitations. Noting that Catanzaro alleged a conspiracy beginning in 1997 and

ending in 2002, the District Court determined that Catanzaro knew or should have known

of the injury upon which his civil rights action was based when Judge Jones dismissed the

complaint and denied consideration in Civ. A. No. 01-01965 in late 2002, and at the very

latest in January 2003, when Catanzaro filed a notice of appeal. Using that latest date, the

District Court calculated that Catanzaro § 1983 complaint, filed in September 2005, was

at least eight months too late. The District Court ruled that Catanzaro’s action against the

judicial defendants was barred by the doctrine of judicial immunity, in any event, because

the Complaint alleged acts performed by the judges within the scope of their judicial

duties, specifically, making rulings unfavorable to Catanzaro. Thus, the judicial

defendants enjoy absolute immunity from Catanzaro’s suit for damages against them.

See Pierson v. Ray, 386 U.S. 547 (1967). The District Court also summarily granted the

non-judicial defendants’ Rule 12 dismissal motions, which claimed that the Complaint

failed to allege an “agreement” among or between any of the defendants to deprive

Catanzaro of his constitutional rights, and failed to allege state action under § 1983 , to

the extent that Catanzaro raised non-conspiracy related claims against private-party


   1
     For the reasons set forth in its opinion, the District Court did not abuse its discretion
in denying the motion to extend the time for filing an amended complaint.

                                              3
defendants Brian Cali and Josephine Catanzaro. Catanzaro timely appealed.

       We have jurisdiction pursuant to 28 U.S.C. § 1291. We will summarily affirm for

essentially the same reasons set forth by the District Court in its Order entered August 7,

2006. The District Court properly held that the Complaint was time-barred.

       Because the § 1983 Complaint was properly dismissed and no substantial question

is presented by this appeal, Appellee Cali’s motion for summary affirmance is granted

and the District Court’s judgment will be affirmed. See Third Circuit LAR 27.4 and

I.O.P. 10.6.




                                             4